Case 1:20-cr-10128-MLW Document 63 Filed 09/14/20 Page 1 of 1
Case 1:20-cr-10128-MLW Document 62 Filed 09/09/20 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
v. Criminal No, 20-CR-10128-MLW

KEENAM “KASON” PARK,

meee ee ee ee et” ee”

Defendant
UNITED STATES’ MOTION FOR ORDER OF FORFEITURE (MONEY JUDGMENT)

The United States of America, by its attorney, Andrew E. Lelling, United States Attorney
for the District of Massachusetts, respectfully moves this Court for the issuance of an Order of
Forfeiture (Money Judgment) in the above-captioned case pursuant to 18 U.S.C. § 981(a)(1)(C),

21 U.S.C § 2461(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure. A proposed
Order of Forfeiture is submitted herewith. In support thereof, the United States sets forth the
following: |

l. On July 14, 2020, the United States Attorney for the District of Massachusetts filed
a one-count Information, charging defendant Keenam “Kason” Park (the “Defendant”) with Wire
Fraud, in violation of 18 U.S.C. § 1343 (Count One);

2. The Information also included a Forfeiture Allegation, pursuant to 18 U.S.C. §
981(a)(1)(C) and 21 U.S.C § 2461(c), which provided notice that the United States intended to seek
the forfeiture, upon conviction of the Defendant of the offense alleged in Count One of the
Information, of any property, real or personal, which constitutes or is derived from proceeds
traceable to the offenses. The property to be forfeited included, but was not limited to, at least
$5,192,330, to be entered in the form of a forfeiture money judgment.

AwLOuet)
wielke Dds

LSipi- 14, 2%»
